Title: To John Adams from Charles Francis Adams, 9 April 1826
From: Adams, Charles Francis
To: Adams, John




My dear Grandfather.
Washington City. April 9th 1826—


I have even less than usual of interest to relate today, since Tuesday last, I have been entirely at home owing to a slight attack of sickness. And my time has been employed in reading the later productions of the day and thereby making up a deficiency which I have long been guilty of. Indeed it is such a waste of time generally speaking that were it not for the ugly appearance one makes in conversation by being obliged to confess negligence, I think I should never be led to take up a book until the world had stamped it’s character. When there are so many that I have not read which take a high rank by the united voice of many literary generations, it is as well to postpone those which have not yet passed definitively, the judgment of one.
Our principal conversation since I last wrote, has been of a political cast. The parties which have been gathering heat and strength for so long, have at last burst into open war. And that too in a style entirely unprecedented. The violence which has been exhibited in the Senate and House of Representatives would somewhat have startled the nation had not they become accustomed to it by the course of events. The license which has been taken by the public prints during the late election will produce more serious effects upon this nation than many people are at present aware of. It has accustomed the public to think of their first men and not much better than rogues and it has led to the use of similar language in the House of Representatives and Senate. John Randolph is mad, but John Randolph mad is a precedent for somebody else sober, and McDuffie has indulged himself in the most excessive indulgence of disappointed feelings. The people will tolerate this now, because they have become accustomed to think that in what has been so often asserted there must be some truth. And the character of the nation and the confederacy suffers.
The Adams family appear to be destined to live in storms and not to be blasted by them. With the most tremendous power to crush them exerted, they have stood and I hope in God will stand free and undaunted. They will have their revenge at any rate in the annals of the country which they cherished, and go down to posterity with enviable glory. Their only object has been to pereserve the character of this free people both at home and abroad and they have succeeded so far as the power existed with them. Their enemies are chargeable with any injury it may have sustained. Assimilated to the family of the Stuarts probably because they are acknowledged to have been influential in a great degree in producing and supporting the freest country institutions in the world, they are likely to derive their greatest fame from the unceasing virulence of their bitterest opponents. The more false the accusations against them, the more unfounded the rhapsodies uttered, the more correctly will the impartial hand of a future historian trace the narrative of deeds of talents, of labor, of sacrifices, of struggles and of triumphs which will render the name for ever immortal and imperishable—
But no doubt, you will say that this is an astonishing rhapsody in me—I acknowledge it. But my feelings have been somewhat excited by the ungenerous cause of some of the gentlemen here. And although I am not a great admirer of boasting, yet when the attempt to crush is made with vigor and desperation, it is well only to recollect a little and fear nothing.
The family are all tolerably well. Johnson Hellen my cousin is again living with us. He is in such bad health that he has found it impossible to pursue his profession and as the situation he went to, has no other inducements to detain him he has left it.
I remain, Sir. / Your dutiful and affectionate Grandson.







